In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-17-00190-CR
                                 ________________________


                           JESUS MALDONADO, JR., APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 222nd District Court
                                   Deaf Smith County, Texas
                 Trial Court No. CR-15K-206; Honorable Roland Saul, Presiding


                                         October 18, 2017

                               MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pursuant to a plea bargain, in September 2016, Appellant, Jesus Maldonado, Jr.,

was convicted of possession of less than one gram of methamphetamine and

punishment was assessed at twenty-four months confinement in a state jail facility and

a $1,000 fine,1 suspended in favor of four years community supervision. On March 24,

2017, the State moved to revoke Appellant’s community supervision for failing to (1)
      1
          TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2017).
report for December 2016 and January 2017, (2) attend counseling, (3) work on his

community service hours, (4) participate in his drug offender education program, and (5)

make monthly payments as required by the court’s order imposing the conditions of

community supervision. At the hearing on the State’s motion, Appellant entered pleas

of true to all five allegations.2            After hearing testimony, the trial court found the

allegations to be true and revoked Appellant’s community supervision. In presenting

this appeal, counsel has filed an Anders3 brief in support of a motion to withdraw. We

affirm and grant counsel’s motion to withdraw.4


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, it reflects no potentially

plausible basis for reversal of Appellant’s conviction. Anders v. California, 386 U.S.
738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008). Counsel candidly discusses why, under the controlling

authorities, the record supports that conclusion. See High v. State, 573 S.W.2d 807,

813 (Tex. Crim. App. 1978). Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to
        2
         Appellant’s verbal pleas of true at the hearing are memorialized in a written document signed by
Appellant and filed with the trial court clerk.
        3
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        4
            We note that trial counsel was also appointed to represent Appellant in this appeal. Naturally, at
the time of the appointment by the trial court, neither the trial court nor counsel could have known that an
Anders brief would be filed. Unlike some of our sister courts, this court has not adopted a blanket rule
that it is inappropriate for appointed counsel who also served as trial counsel to file an Anders brief. See
Hernandez v. State, No. 07-14-00417-CR, 2015 Tex. App. LEXIS 8054, at *2 n.4 (Tex. App.—Amarillo
July 30, 2015, order) (citing Sam v. State, 467 S.W.3d 685, 687-88, (Tex. App.—Houston [14th Dist.]
2015, no pet.). See also Chandler v. State, 988 S.W.2d 827, 828 (Tex. App.—Dallas 1999, no pet.)). But
see Velasquez v. State, 12 S.W.3d 584, 585 (Tex. App.—San Antonio 2000, pet. ref’) (presuming trial
counsel is competent to act as appellate counsel unless the record establishes a conflict). While we
remain convinced that the better practice is to appoint new and independent counsel as appellate
counsel, under the facts of this appeal, we do not consider it to be judicially prudent to abate this appeal
and remand the cause to the trial court for the appointment of new counsel.

                                                       2
Appellant, (2) notifying him of the right to file a pro se response if he desired to do so,

and (3) informing him of the right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.5 By letter, this court granted Appellant an opportunity to

exercise his right to file a response to counsel’s brief, should he be so inclined. Id. at

409 n.23. Appellant did not file a response. Neither did the State favor us with a brief.


        BACKGROUND

        Appellant, in his early fifties, has health issues that limit his employment

opportunities and impede his ability to drive. His wife works and uses their only vehicle

for transportation.


        When Appellant was placed on community supervision, he had difficulties

reporting to his community supervision officer and completing required classes. He also

experienced financial hardship with some of the classes required under the conditions

of his community supervision.             Although he claimed to have filed paperwork to be

declared indigent for some of the programs, he was unaware if his community

supervision officer had followed through.


        STANDARD OF REVIEW

        When reviewing the revocation of community supervision, the sole question

before this court is whether the trial court abused its discretion. Hacker v. State, 389

        5
           Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & 411 n.35. The duty to send the client a copy of this court’s decision is an informational one,
not a representational one. It is ministerial in nature, does not involve legal advice, and exists after the
court of appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.


                                                      3
S.W.3d 860, 865 (Tex. Crim. App. 2013); Cardona v. State, 665 S.W.2d 492, 493 (Tex.

Crim. App. 1984).       In a revocation proceeding, the State must prove by a

preponderance of the evidence that the probationer violated a condition of community

supervision as alleged in the motion to revoke. Cobb v. State, 851 S.W.2d 871, 874

(Tex. Crim. App. 1993). When more than one violation of the conditions of community

supervision is alleged, the evidence need show only one violation to support the

revocation order. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009); Moore

v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Jones v. State, 571 S.W.2d 191,

193 (Tex. Crim. App. 1978). The trial court abuses its discretion in revoking community

supervision if, as to every ground alleged, the State fails to meet its burden of proof.

Cardona, 665 S.W.2d at 494. In determining the sufficiency of the evidence to sustain a

revocation, we view the evidence in the light most favorable to the trial court's ruling.

Jones v. State, 589 S.W.2d 419, 421 (Tex. Crim. App. 1979). Additionally, a plea of

true standing alone is sufficient to support the trial court=s revocation order. Moses v.

State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).


       ANALYSIS

       By the Anders brief, counsel reviews the record from the revocation hearing and

candidly concedes he finds no arguable issues to advance on appeal.                   He

acknowledges that Appellant’s pleas of true to the allegations and his testimony

admitting his failures to comply with the conditions of community supervision foreclose

any plausible basis for reversal of Appellant’s conviction.


       We have also independently examined the record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488

                                             4
U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at

409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no

such issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no

plausible basis for reversal of Appellant’s conviction. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


      CONCLUSION

      Accordingly, the trial court’s judgment is affirmed and counsel's motion to

withdraw is granted.




                                               Patrick A. Pirtle
                                                  Justice


Do not publish.




                                           5